Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 06-04-2021 under new application; which have been placed of record in the file. Claims 1-20 are pending. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-04-2021 and 12-29-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deephanphongs David (US 20140026156 A1) in view of Wenbo Zhang et al. (US 20160358225 A1) and FUSAMA Masaki (US 20170034505 A1).
Regarding Claim 1, Deephanphongs David (US 20140026156 A1) suggests a display apparatus comprising a display (item 104, paragraph 31); and a processor (paragraph 6, 7 suggesting a processor) configured to identify a user from an image of an external environment of the display apparatus  captured by a camera (item 106, paragraph 31), identify, from the image (a client system that includes a display(104)(see
Paragraph [0030]; and FIG.2a); and a camera (106) for capturing visual data of a user
around a client system (102) (see paragraph [0024]; and  FIG.2a),in which  the visual
data captured by the camera (106) is analyzed to detect a user’s physical interest indicia Including a user eye position and a user head position (see paragraph 0024-0027; and FIG. 7-9) and specific media to be recommended to the user is identified based on the detected user interest data and displayed on the display (104) (see paragraph 24-27). Further Deephanphongs David (US 20140026156 A1) suggests measuring  of the separation distance of the user’s gaze of preset point of the gaze of the left or right eye  and determines if they are above threshold and at the same time determines the focus area with viewing angle (paragraphs 80, 91).
However prior art of Deephanphongs David (US 20140026156 A1) fails to suggest a radian of a face of the user, wherein the separation distance of the user is a distance between a position of the user and a preset point, and display content corresponding to the user on the display based on the separation distance and the radian.
However, prior art of Wenbo Zhang et al. (US 20160358225 A1) suggests a separation distance of between the user (please see paragraphs 162, figure 9A suggests distance is measured preset point from the position of the user on either side to user next to him/her and identifying the user)  and a radian (angle measuring unit) of a face of the user (paragraphs 179-181 suggests the viewing angle of the user per user’s position and separation distance providing user’s profile determine contents to be displayed on the display screen) wherein the separation distance of the user is a distance between a position of the user and a preset point (please see paragraphs 162, figure 9A suggests distance is measured preset point from the position of the user on either side to user next to him/her and identifying the user), and display content corresponding to the user on the display based on the separation distance and the radian  please see paragraphs 162, figure 9A suggests distance is measured preset point from the position of the user on either side to user next to him/her and identifying the user; paragraphs 179-181 suggests the viewing angle of the user per user’s position and separation distance providing user’s profile determine contents to be displayed on the display screen).
Deephanphongs David (US 20140026156 A1) teaches a display apparatus comprising: a display; and a processor configured to identify a user from an image of an external environment of the display apparatus captured by a camera, identify, from the image, a separation distance of the user.
Wenbo Zhang et al. (US 20160358225 A1) teaches a radian of a face of the user, wherein the separation distance of the user is a distance between a position of the user and a preset point, and display content corresponding to the user on the display based on the separation distance and the radian.
Deephanphongs David (US 20140026156 A1) does suggest measuring  of the separation distance of the user’s gaze of preset point of the gaze of the left or right eye  and determines if they are above threshold and at the same time determines the focus area.
Deephanphongs David (US 20140026156 A1) does not teach a radian of a face of the user, wherein the separation distance of the user is a distance between a position of the user and a preset point, and display content corresponding to the user on the display based on the separation distance and the radian.
Deephanphongs David (US 20140026156 A1) contained a device which differed the claimed process by the substitution of a radian of a face of the user, wherein the separation distance of the user is a distance between a position of the user and a preset point, and display content corresponding to the user on the display based on the separation distance and the radian.
Wenbo Zhang et al. (US 20160358225 A1) teaches substitution of  a radian of a face of the user, wherein the separation distance of the user is a distance between a position of the user and a preset point, and display content corresponding to the user on the display based on the separation distance and the radian, and their functions were known in the art to be able to identify user and profile the user with separation distance and viewing angle. Deephanphongs David (US 20140026156 A1) teaching of a radian of a face of the user, wherein the separation distance of the user is a distance between a position of the user and a preset point, and display content corresponding to the user on the display based on the separation distance and the radian, of Wenbo Zhang et al. (US 20160358225 A1) and the results would have been predictable and resulted in to be able to identify user and profile the user with separation distance and viewing angle; display content accordingly.  Device. Wenbo Zhang et al. (US 20160358225 A1) paragraph 22.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Further Regarding Claim 1 Deephanphongs David (US 20140026156 A1) fails to recite radian.
However, prior art of FUSAMA Masaki (US 20170034505 A1) recites radian paragraph 76. Further prior art of FUSAMA Masaki (US 20170034505 A1) suggests a controlling method of display apparatus (paragraph 57) comprising: a display (paragraph 57); and a processor (paragraph 57) configured to identify a user (paragraph 58 suggests observer or user being identified) from an image of an external environment of the display apparatus captured by a camera, identify, from the image (paragraph 58, suggests observer or user being identified paragraph 59 suggests The face/eye recognition camera 14 is a camera for recognizing and identifying the face and the eyes of the observer. The face/eye recognition camera 14 identifies the angle made by the visual line of the observer with respect to the surface of the display 10), a separation distance of the user (figure 4, item Le)  and a radian of a face of the user (figure 4, Item Ɵ1, paragraph 76)  wherein the separation distance of the user is a distance between a position of the user and a preset point (paragraph 68), and display content corresponding to the user on the display based on the separation distance and the radian (paragraphs 9-14, figure 4, Item Ɵ1, paragraph 76; suggests display content corresponding to the user on the display based on the separation distance and the radian). 
Thus it would be obvious to one ordinary skill in the art accommodate teaching of radian FUSAMA Masaki (US 20170034505 A1) in teaching of Deephanphongs David (US 20140026156 A1); since radian is mere measuring unit of the measured angle and further allows an image with a change to be easily displayed in accordance with a relative displacement of the eyes of an observer (or user) with respect to an image display screen.

Regarding Claim 2, Deephanphongs David (US 20140026156 A1) suggests the processor is further configured to identify a degree of viewing interest of the user based on the separation distance and the radian, and display the content on the display based on the degree of viewing interest (a client system that includes a display(104)(see
Paragraph [0030]; and FIG.2a); and a camera (106) for capturing visual data of a user
around a client system (102) (see paragraph [0024]; and  FIG.2a),in which  the visual
data captured by the camera (106) is analyzed to detect a user’s physical interest indicia Including a user eye position and a user head position (see paragraph 0024-0027; and FIG. 7-9) and specific media to be recommended to the user is identified based on the detected user interest data and displayed on the display (104) (see paragraphs 24-27, 80, 91).
Please also see prior art of Wenbo Zhang et al. (US 20160358225 A1) disclosure;  please see paragraphs 162, figure 9A suggests distance is measured preset point from the position of the user on either side to user next to him/her and identifying the user;  figure 12-15, paragraphs 179-181 suggests the viewing angle of the user per user’s position and separation distance providing user’s profile determine contents to be displayed on the display screen per user interest.
Please also see prior art of FUSAMA Masaki (US 20170034505 A1) disclosure; paragraph 58, suggests observer or user being identified paragraph 59 suggests The face/eye recognition camera 14 is a camera for recognizing and identifying the face and the eyes of the observer. The face/eye recognition camera 14 identifies the angle made by the visual line of the observer with respect to the surface of the display 10), a separation distance of the user (figure 4, item Le)  and a radian of a face of the user (figure 4, Item Ɵ1, paragraph 76)  wherein the separation distance of the user is a distance between a position of the user and a preset point (paragraph 68), and display content corresponding to the user on the display based on the separation distance and the radian (paragraphs 9-14, figure 4, Item Ɵ1, paragraph 76; suggests display content corresponding to the user on the display based on the separation distance and the radian. 

Regarding Claim 3, Wenbo Zhang et al. (US 20160358225 A1) suggests the processor is further configured to select, based on the degree of viewing interest, the user from among a plurality of users identified in the image, and select the content based on a profile of the selected user (please see figure 12-15, paragraphs 179-181, 192-193, 205-207 suggests the viewing angle of the user per user’s position and separation distance providing user’s profile determine contents to be displayed on the display screen per user interest)

Regarding Claim 4, Wenbo Zhang et al. (US 20160358225 A1) suggests the processor is further configured to compare degrees of viewing interest of the plurality of users and select at least one user with a predetermined ranking or higher from among the plurality of users (please see figure 12-15, paragraphs 179-181, 192-193, 205-207 suggests the viewing angle of the user per user’s position and separation distance providing user’s profile determine contents to be displayed on the display screen per user interest)

Regarding Claim 5, Deephanphongs David (US 20140026156 A1) suggests the processor is further configured to select the user based on the user having a degree of viewing interest that is greater than or equal to a threshold value (paragraph 80 suggests distances between gazing view od left and right eyes below predetermined values (threshold) user degrees of viewing interest is above threshold value).

Regarding Claim 6, Wenbo Zhang et al. (US 20160358225 A1) suggests the processor is further configured to obtain the profile of the user by using a demographic model (please see paragraphs 13, 58, 103, suggests obtaining user profile 161-167 suggests obtain the profile of the user by using a demographic model).

Regarding Claim 7, Deephanphongs David (US 20140026156 A1) suggests the processor is further configured to apply weights corresponding to a device characteristic of the display apparatus to the separation distance and the radian, and determine the degree of viewing interest based on the separation distance and the radian to which the weights have been applied (paragraphs 78-81 suggests the  distance between gazing of the left and right eyes and viewing angle determines apply weights corresponding to a device characteristic of the display apparatus to the separation distance and the radian).
Please also see prior art of Wenbo Zhang et al. (US 20160358225 A1) disclosure; figure 12-13, 15, paragraphs 179-187, display being cylindrical, paragraph 189-194 flat screen displays spread and  arranged around the room, 204-207 folder type display, further suggests the viewing angle of the user per user’s position and separation distance providing user’s profile determine contents to be displayed on the display screen per user interest to which the weights have been applied.

Regarding Claim 9, FUSAMA Masaki (US 20170034505 A1) disclosure suggests the processor is further configured to identify the radian based on a pitch value of the face of the user and a yaw value of the face of the user (paragraph 58, suggests observer or user being identified paragraph 59 suggests The face/eye recognition camera 14 is a camera for recognizing and identifying the face and the eyes of the observer. The face/eye recognition camera 14 identifies the angle made by the visual line of the observer (or user) when change of the eye 42 corresponds to the surface of the display 10 being rotate (which includes yaw-pitch-roll values) about the focus point S in a state where the eye 42 is fixed  with respect to the surface of the display 10, a separation distance of the user (figure 4, item Le)  and a radian of a face of the user (figure 4, Item Ɵ1, paragraph 76)  wherein the separation distance of the user is a distance between a position of the user and a preset point (paragraph 68), and display content corresponding to the user on the display based on the separation distance and the radian (paragraphs 9-14, figure 4, Item Ɵ1, paragraph 76; suggests display content corresponding to the user on the display based on the separation distance and the radian).

Regarding Claim 10, Wenbo Zhang et al. (US 20160358225 A1) suggests the processor is further configured to select content corresponding to a profile of the user, and display the selected content on the display (please see  figures 12-13, 15, paragraphs 181-187, 192-193, 205-207 suggests the viewing angle of the user per user’s position and separation distance providing user’s profile determine contents to be displayed on the display screen per user interest).

Regarding Claim 11, Wenbo Zhang et al. (US 20160358225 A1) suggests the processor is further configured to select a layout of content corresponding to a profile of the user, and display the content according to the selected layout on the display (please see  figures 12-13, 15, paragraphs 181-187, 192-193, 205-207 suggests the processor is further configured to select a layout of content corresponding to a profile of the user, and display the content according to the selected layout on the display).

Regarding Claim 12, Deephanphongs David (US 20140026156 A1) suggests a display apparatus comprising a display (item 104, paragraph 31); and a processor (paragraph 6, 7 suggesting a processor) configured to identify a user from an image of an external environment of the display apparatus  captured by a camera (item 106, paragraph 31), identify, from the image (a client system that includes a display(104)(see
Paragraph [0030]; and FIG.2a); and a camera (106) for capturing visual data of a user
around a client system (102) (see paragraph [0024]; and  FIG.2a),in which  the visual
data captured by the camera (106) is analyzed to detect a user’s physical interest indicia Including a user eye position and a user head position (see paragraph 0024-0027; and FIG. 7-9) and specific media to be recommended to the user is identified based on the detected user interest data and displayed on the display (104) (see paragraph 24-27). Further Deephanphongs David (US 20140026156 A1) suggests measuring  of the separation distance of the user’s gaze of preset point of the gaze of the left or right eye  and determines if they are above threshold and at the same time determines the focus area (paragraphs 80, 91).
However prior art of Deephanphongs David (US 20140026156 A1) fails to suggest a radian of a face of the user, wherein the separation distance of the user is a distance between a position of the user and a preset point, and display content corresponding to the user on the display based on the separation distance and the radian.
However, prior art of Wenbo Zhang et al. (US 20160358225 A1) suggests a method of controlling a display apparatus (paragraph 58, suggests the display apparatus is controlled by user information to display content per user based on the user’s preference) and  a separation distance of between the user (please see paragraphs 162, figure 9A suggests distance is measured preset point from the position of the user on either side to user next to him/her and identifying the user)  and a radian of a face of the user (paragraphs 179-181 suggests the viewing angle of the user per user’s position and separation distance providing user’s profile determine contents to be displayed on the display screen) wherein the separation distance of the user is a distance between a position of the user and a preset point (please see paragraphs 162, figure 9A suggests distance is measured preset point from the position of the user on either side to user next to him/her and identifying the user), and display content corresponding to the user on the display based on the separation distance and the radian  please see paragraphs 162, figure 9A suggests distance is measured preset point from the position of the user on either side to user next to him/her and identifying the user; paragraphs 179-181 suggests the viewing angle of the user per user’s position and separation distance providing user’s profile determine contents to be displayed on the display screen).
Deephanphongs David (US 20140026156 A1) teaches a display apparatus comprising: a display; and a processor configured to identify a user from an image of an external environment of the display apparatus captured by a camera, identify, from the image, a separation distance of the user.
Wenbo Zhang et al. (US 20160358225 A1) teaches a radian of a face of the user, wherein the separation distance of the user is a distance between a position of the user and a preset point, and display content corresponding to the user on the display based on the separation distance and the radian.
Deephanphongs David (US 20140026156 A1) does suggest measuring  of the separation distance of the user’s gaze of preset point of the gaze of the left or right eye  and determines if they are above threshold and at the same time determines the focus area.
Deephanphongs David (US 20140026156 A1) does not teach a radian of a face of the user, wherein the separation distance of the user is a distance between a position of the user and a preset point, and display content corresponding to the user on the display based on the separation distance and the radian.
Deephanphongs David (US 20140026156 A1) contained a device which differed the claimed process by the substitution of a radian of a face of the user, wherein the separation distance of the user is a distance between a position of the user and a preset point, and display content corresponding to the user on the display based on the separation distance and the radian.
Wenbo Zhang et al. (US 20160358225 A1) teaches substitution of  a radian of a face of the user, wherein the separation distance of the user is a distance between a position of the user and a preset point, and display content corresponding to the user on the display based on the separation distance and the radian, and their functions were known in the art to be able to identify user and profile the user with separation distance and viewing angle. Deephanphongs David (US 20140026156 A1) teaching of a radian of a face of the user, wherein the separation distance of the user is a distance between a position of the user and a preset point, and display content corresponding to the user on the display based on the separation distance and the radian, of Wenbo Zhang et al. (US 20160358225 A1) and the results would have been predictable and resulted in to be able to identify user and profile the user with separation distance and viewing angle; display content accordingly.  Device. Wenbo Zhang et al. (US 20160358225 A1) paragraph 22.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Further Regarding Claim 12 Deephanphongs David (US 20140026156 A1) fails to recite radian.
However, prior art of FUSAMA Masaki (US 20170034505 A1) recites radian paragraph 76. Further prior art of FUSAMA Masaki (US 20170034505 A1) suggests a controlling method of display apparatus (paragraph 57) comprising: a display (paragraph 57); and a processor (paragraph 57) configured to identify a user (paragraph 58 suggests observer or user being identified) from an image of an external environment of the display apparatus captured by a camera, identify, from the image (paragraph 58, suggests observer or user being identified paragraph 59 suggests The face/eye recognition camera 14 is a camera for recognizing and identifying the face and the eyes of the observer. The face/eye recognition camera 14 identifies the angle made by the visual line of the observer with respect to the surface of the display 10), a separation distance of the user (figure 4, item Le)  and a radian of a face of the user (figure 4, Item Ɵ1, paragraph 76)  wherein the separation distance of the user is a distance between a position of the user and a preset point (paragraph 68), and display content corresponding to the user on the display based on the separation distance and the radian (paragraphs 9-14, figure 4, Item Ɵ1, paragraph 76; suggests display content corresponding to the user on the display based on the separation distance and the radian). 
Thus it would be obvious to one ordinary skill in the art accommodate teaching of radian FUSAMA Masaki (US 20170034505 A1) in teaching of Deephanphongs David (US 20140026156 A1); since radian is mere measuring unit of the measured angle and further allows an image with a change to be easily displayed in accordance with a relative displacement of the eyes of an observer (or user) with respect to an image display screen.

Regarding Claim 13, Deephanphongs David (US 20140026156 A1) suggests the processor is further configured to identify a degree of viewing interest of the user based on the separation distance and the radian, and display the content on the display based on the degree of viewing interest (a client system that includes a display(104)(see
Paragraph [0030]; and FIG.2a); and a camera (106) for capturing visual data of a user
around a client system (102) (see paragraph [0024]; and  FIG.2a),in which  the visual
data captured by the camera (106) is analyzed to detect a user’s physical interest indicia Including a user eye position and a user head position (see paragraph 0024-0027; and FIG. 7-9) and specific media to be recommended to the user is identified based on the detected user interest data and displayed on the display (104) (see paragraphs 24-27, 80, 91).
Please also see prior art of Wenbo Zhang et al. (US 20160358225 A1) disclosure;  please see paragraphs 162, figure 9A suggests distance is measured preset point from the position of the user on either side to user next to him/her and identifying the user;  figure 12-15, paragraphs 179-181 suggests the viewing angle of the user per user’s position and separation distance providing user’s profile determine contents to be displayed on the display screen per user interest.
Please also see prior art of FUSAMA Masaki (US 20170034505 A1) disclosure; paragraph 58, suggests observer or user being identified paragraph 59 suggests The face/eye recognition camera 14 is a camera for recognizing and identifying the face and the eyes of the observer. The face/eye recognition camera 14 identifies the angle made by the visual line of the observer with respect to the surface of the display 10), a separation distance of the user (figure 4, item Le)  and a radian of a face of the user (figure 4, Item Ɵ1, paragraph 76)  wherein the separation distance of the user is a distance between a position of the user and a preset point (paragraph 68), and display content corresponding to the user on the display based on the separation distance and the radian (paragraphs 9-14, figure 4, Item Ɵ1, paragraph 76; suggests display content corresponding to the user on the display based on the separation distance and the radian. 

Regarding Claim 14, Wenbo Zhang et al. (US 20160358225 A1) suggests the processor is further configured to select, based on the degree of viewing interest, the user from among a plurality of users identified in the image, and select the content based on a profile of the selected user (please see figure 12-15, paragraphs 179-181, 192-193, 205-207 suggests the viewing angle of the user per user’s position and separation distance providing user’s profile determine contents to be displayed on the display screen per user interest)

Regarding Claim 15, Wenbo Zhang et al. (US 20160358225 A1) suggests the processor is further configured to compare degrees of viewing interest of the plurality of users and select at least one user with a predetermined ranking or higher from among the plurality of users (please see figure 12-15, paragraphs 179-181, 192-193, 205-207 suggests the viewing angle of the user per user’s position and separation distance providing user’s profile determine contents to be displayed on the display screen per user interest)

Regarding Claim 16, Deephanphongs David (US 20140026156 A1) suggests the processor is further configured to select the user based on the user having a degree of viewing interest that is greater than or equal to a threshold value (paragraph 80 suggests distances between gazing view od left and right eyes below predetermined values user degrees of viewing interest is above threshold value).

Regarding Claim 17, Wenbo Zhang et al. (US 20160358225 A1) suggests the processor is further configured to obtain the profile of the user by using a demographic model (please see paragraphs 13, 58, 103, suggests obtaining user profile 161-167 suggests obtain the profile of the user by using a demographic model).

Regarding Claim 18, Deephanphongs David (US 20140026156 A1) suggests the processor is further configured to apply weights corresponding to a device characteristic of the display apparatus to the separation distance and the radian, and determine the degree of viewing interest based on the separation distance and the radian to which the weights have been applied (paragraphs 78-81 suggests the  distance between gazing of the left and right eyes and viewing angle determines apply weights corresponding to a device characteristic of the display apparatus to the separation distance and the radian).
Please also see prior art of Wenbo Zhang et al. (US 20160358225 A1) disclosure; figure 12-13, 15, paragraphs 179-187, display being cylindrical, paragraph 189-194 flat screen displays spread and  arranged around the room, 204-207 folder type display, further suggests the viewing angle of the user per user’s position and separation distance providing user’s profile determine contents to be displayed on the display screen per user interest to which the weights have been applied.

Regarding Claim 20, FUSAMA Masaki (US 20170034505 A1) disclosure suggests the processor is further configured to identify the radian based on a pitch value of the face of the user and a yaw value of the face of the user (paragraph 58, suggests observer or user being identified paragraph 59 suggests The face/eye recognition camera 14 is a camera for recognizing and identifying the face and the eyes of the observer. The face/eye recognition camera 14 identifies the angle made by the visual line of the observer (or user) when change of the eye 42 corresponds to the surface of the display 10 being rotate (which includes yaw-pitch-roll values please see well-known prior art of ) about the focus point S in a state where the eye 42 is fixed  with respect to the surface of the display 10, a separation distance of the user (figure 4, item Le)  and a radian of a face of the user (figure 4, Item Ɵ1, paragraph 76)  wherein the separation distance of the user is a distance between a position of the user and a preset point (paragraph 68), and display content corresponding to the user on the display based on the separation distance and the radian (paragraphs 9-14, figure 4, Item Ɵ1, paragraph 76; suggests display content corresponding to the user on the display based on the separation distance and the radian).

Allowable Subject Matter
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s.
KUMAI HISAO (US 20190335115 A1) disclosure; paragraphs 39, 40 suggests The gaze-direction identifying unit 17 can express the gaze direction by a combination of the following angles: an azimuth angle (yaw) θ (−180°≤θ≤180°), which is the rotation angle about the vertical axis (i.e., the z-axis); and an elevation angle (pitch) φ (−90°≤φ≤90°), which is a rotation angle about the horizontal axis (i.e., the x-axis).

Baurmann Travis (US-20130260360-A1) disclosure; paragraphs 46-51, 55-60.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

05-19-2022